DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140057862, as cited by applicant.

Regarding claim 1, the KR ‘862 reference teaches an equipment front end module (EFEM) comprising: a plurality of sidewalls forming an EFEM chamber configured to receive inert gas from an inert gas supply, the plurality of sidewalls comprising a first sidewall configured to attach to a panel first side of a panel, wherein the panel forms a panel opening extending between the panel first side and a panel second side, wherein the panel second side is configured to attach to a side storage pod; and a robot disposed in the EFEM chamber, wherein the robot is configured to transfer substrates from the EFEM chamber into the side storage pod via the panel opening, wherein an exhaust conduit is coupled to the side storage pod to exhaust gas from the side storage pod to an exterior of the side storage pod, see pages 11-13.

Regarding claim 2, the KR ‘862 reference teaches the side storage pod comprises a side storage container disposed in a chamber formed by the side storage pod, wherein the panel second side is configured to seal to the side storage container, and wherein the exhaust conduit is coupled to the side storage container, see pages 12 and 13.

Regarding claim 3, the KR ‘862 reference teaches the side storage container comprises a vertically stacked substrate holder, and wherein the side storage container forms a pod opening to receive the substrates from the EFEM, see pages 11-13.

Regarding claim 4, the KR ‘862 reference teaches the side storage container is configured to receive the inert gas from the EFEM chamber via the panel opening, and wherein at least a portion of the inert gas is to be exhausted via the exhaust conduit from the side storage container, see pages 11-13 and abstract.

Regarding claim 5, the KR ‘862 reference teaches a valve is coupled to the exhaust conduit, and wherein a controller is configured to control the inert gas supply and the valve to control pressure in the EFEM chamber and the side storage container, see pages 15 and 16.

Regarding claim 6, the KR ‘862 reference teaches the valve is configured to regulate gas flow from the side storage container, see pages 15 and 16.

	Regarding claims 8-13 and 15-19, the KR ‘862 reference teaches the claimed system and method, see pages referred to above and abstract.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140057862 in view of Kondoh.

Regarding claims 7, 14, and 20, the KR ‘862 reference does not teach a sensor, as claimed, wherein the controller controls the valve based on sensor data.  Kondoh does teach such a controller and sensor, see column 8, lines 1+.  It would have been obvious to one of ordinary skill in the art to combine the sensor of Kondoh with the pod and system of the KR ‘862 in order to more accurately control the valve.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of prior art provided by applicant, the claims remain rejected.  Because the prior art is newly applied, the claims are non-finally rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



17 June 2022